         Case 3:20-cv-00751-MPS Document 20 Filed 09/15/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

LJ NEW HAVEN LLC, d/b/a LENNY                    :
& JOE’S FISH TALE, Individually and              :
on Behalf of All Others Similarly Situated,      :          CIVIL NO. 3:20-cv-00751(MPS)
                                                 :
                                                 :
                   Plaintiff                     :
                                                 :
v.                                               :
                                                 :
                                                 :
AMGUARD INSURANCE COMPANY,                       :
                                                 :
                                                 :
                   Defendant                     :
                                                 :

     STATEMENT OF CORRECTION REGARDING CONSENT ON MOTION FOR
               PERMISSION TO APPEAR AS AMICUS CURIAE

       The undersigned gives notice that the Motion for Permission to Appear as Amicus Curiae

(Document No. 19) erroneously identified that counsel for the defendant, rather than the plaintiff,

consents. Counsel for the defendant does not consent. Counsel for the plaintiff consents.

                                                RESPECTFULLY SUBMITTED,

                                                KAIAFFA, LLC d/b/a CHIP’S FAMILY
                                                RESTAURANTS

                                                By: /s/ R. Cornelius Danaher, Jr.
                                                    R. Cornelius Danaher, Jr. (ct5350)
                                                    Calum B. Anderson (ct07611)
                                                    Stuart S. Johnson (ct 20277)
                                                    DANAHERLAGNESE, PC
                                                     21 Oak Street, Suite 700
                                                    Hartford, Connecticut 06106
                                                    Telephone: 860-247-3666
                                                    Fax: 860-547-1321
                                                    Email: ndanaher@danaherlagnese.com
                                                            canderson@danaherlagnese.com
                                                            sjohnson@danaherlagnese.com

                                                1
         Case 3:20-cv-00751-MPS Document 20 Filed 09/15/20 Page 2 of 2




                               CERTIFICATION OF SERVICE

        I hereby certify that on September 15, 2020, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

Christopher M. Barrett
Izard, Kindall & Raabe, LLP-CT
29 South Main Street, Suite 305
West Hartford, CT 06107

Michael Menapace
Wiggin & Dana -Htfd
20 Church Street
Hartford, CT 06103
                                              By: /s/ R. Cornelius Danaher, Jr.
                                                  R. Cornelius Danaher, Jr. (ct5350)
                                                  DANAHERLAGNESE, PC
                                                  21 Oak Street, Suite 700
                                                  Hartford, Connecticut 06106
                                                  Telephone: 860-247-3666
                                                  Fax: 860-547-1321
                                                  Email: ndanaher@danaherlagnese.com




                                                 2
